USCA4 Appeal: 21-7299      Doc: 6         Filed: 02/07/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7299


        UNITED STATES OF AMERICA,

                             Petitioner - Appellee,

                      v.

        VICTOR BERNARD PERKINS,

                             Respondent - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. W. Earl Britt, Senior District Judge. (5:92-hc-00654-BR)


        Submitted: January 27, 2022                                       Decided: February 7, 2022


        Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Victor Bernard Perkins, Appellant Pro Se. Genna Danelle Petre, Special Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7299      Doc: 6         Filed: 02/07/2022     Pg: 2 of 2




        PER CURIAM:

               Victor Bernard Perkins appeals the district court’s order denying without prejudice

        his motion for compassionate release. We have reviewed the record and find no reversible

        error. Accordingly, we affirm for the reasons stated by the district court. United States v.

        Perkins, No. 5:92-hc-00654-BR (E.D.N.C. Aug. 27, 2021).              We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




                                                     2